Citation Nr: 0017712	
Decision Date: 07/06/00    Archive Date: 07/11/00

DOCKET NO.  95-09 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of keratitis and conjunctivitis, status post 
corneal ulcer with esotropia, left eye, post operative, 
effective from June 19, 1993 to August 10, 1994 and on and 
after October 1, 1994.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from June 27, 1989 to 
June 18, 1993.  

The current appeal arose from a February 1994 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.  The RO granted entitlement to 
service connection for chronic keratitis and conjunctivitis 
of the left eye, status post corneal ulcer, with assignment 
of a noncompensable evaluation effective June 19, 1993.  The 
RO also granted entitlement to service connection for lumbar 
strain with assignment of a 10 percent evaluation also 
effective June 19, 1993.  The veteran appealed only that 
portion of the rating decision addressing the grant of 
service connection for a disability of the left eye.  
Accordingly, the grant of service connection for the 
disability of the back is not considered part of the current 
appellate review.

In October 1994 the RO granted entitlement to an increased 
(compensable) evaluation of 10 percent for the left eye 
disability effective July 7, 1994 through October 10, 1994.  
Effective August 11, 1994 the RO granted a temporary total 
convalescence evaluation for the service-connected left eye 
disability recharacterized as residuals of keratitis and 
conjunctivitis, status post corneal ulcer with esotropia of 
the left eye, postoperative, through September 30, 1994.  The 
RO reduced the evaluation for the left eye disability to 
noncompensable effective October 1, 1994.  

In June 1995 the veteran provided oral testimony before a 
Hearing Officer at the RO, a transcript of which has been 
associated with the claim folder.  

In February 1997 the Board of Veterans' Appeals (Board) 
remanded the case to the RO for adjudication of an 
inextricably intertwined claim of entitlement to service 
connection for a headache disorder claimed as secondary to 
the service-connected disability of the left eye, as well as 
for additional development and adjudicative action.  

In July 1999 the RO granted entitlement to service connection 
for tension headaches as secondary to the service-connected 
disability of the left eye.  Therefore, the Board finds that 
this matter is resolved and no longer in controversy.  The RO 
also granted entitlement to an increased (compensable) 
evaluation of 10 percent for the service-connected disability 
of the left eye effective from June 19, 1993 through August 
10, 1994, and from October 1, 1994.  

The case has been returned to the Board for further appellate 
review.  

The issue listed on the title page has been rephrased 
slightly to reflect that the veteran's claim is for a higher 
initial evaluation rather than an increased rating claim.  
This distinction was drawn in the case of Fenderson v. West, 
12 Vet. App. 119 (1999), in which it was held that in appeals 
from an initial assignment of a disability evaluation, 
ratings may be staged (i.e., different ratings may be 
assigned for different periods of time).  

The issue has also been rephrased to reflect that the veteran 
is seeking an evaluation in excess of 10 percent both before 
and after the date of his temporary total disability award.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Initially the Board finds that the veteran's claim of 
entitlement to increased compensation benefits for his 
service-connected left eye disability is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a); that is, a plausible 
claim has been presented.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected left eye disability (that are within 
the competence of a lay party to report) are sufficient to 
conclude that his claim for an increased evaluation for that 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

The Board is not satisfied however, that as a result of the 
February 1997 remand of the case to the RO for further 
development, all relevant fats have been properly developed 
to their full extent, and that VA has met its duty to assist.  
Godwin v. Derwinski, 1 Vet. App. 419 (1991); White v. 
Derwinski, 1 Vet. App. 519 (1991).

In this regard the Board notes that the veteran's left eye 
disability appears to be manifested by a combination of 
decreased visual acuity as well as loss of visual field 
acuity; in other words, both central vision and field vision.  
The initial post-service VA special eye examination conducted 
in August 1993 shows that diplopia was acknowledged to 
constitute a major component of the veteran's left eye 
disability and examination with use of the Goldmann perimeter 
chart was undertaken.  

Later dated VA examination reports of record are 
contradictory as to whether diplopia continued to constitute 
an integral and/or major clinical feature of the 
veteran's service-connected left eye disability.  The most 
recent VA examination of record conducted in March 1999 shows 
that while previous left eye surgery resolved most of the 
veteran's diplopia, it did not resolve it entirely.  
Nonetheless, the examiner did not include evaluation of the 
veteran with the Goldmann perimeter chart.
Under the criteria of VA Adjudication Procedure Manual M21-1 
(Manual M21-1), 50.09(g), an examination is to be requested 
when there are impairments of both best-corrected central 
visual acuity and fields of vision.

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991);  38 C.F.R. § 3.103(a) (1999), the 
Board is deferring adjudication of the issue of entitlement 
to an increased evaluation for the service-connected 
disability of the left eye pending a remand of the case to 
the RO for further development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard the 
RO should contact the veteran and request 
that he identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
have additional records referable to 
treatment of his service-connected left 
eye disability.  After obtaining any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should arrange for a VA 
special ophthalmology examination by an 
appropriate specialist for the purpose of 
ascertaining the true nature and extent 
of severity of the veteran's service-
connected residuals of keratitis and 
conjunctivitis, status post corneal ulcer 
with esotropia of the left eye, 
postoperative.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the ophthalmologist prior and 
pursuant to conduction and completion of 
the examination, and the examination 
report must be annotated by the examiner 
in this regard.  

The examination is to include best-
corrected central visual acuity at near 
and far by the Snellen method, or its 
equivalent; i.e., Jaeger or Point, to be 
used together with fields of vision with 
accurate plotting of any scotoma.  Any 
further indicated special studies are to 
be conducted.  Any opinions expressed by 
the examiner as to the nature and extent 
of severity of the veteran's eye 
disability are to be accompanied by a 
complete rationale.

3.  Thereafter, the RO should refer the 
claims folder for evaluation of visual 
efficiency to the Director, Compensation 
and Pension Service.

4.  Then, the RO should review the claims 
file to ensure that all of the foregoing 
requested development has completed and 
if it has not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for residuals of 
keratitis and conjunctivitis, status post 
corneal ulcer with esotropia of the left 
eye, postoperative.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

